Citation Nr: 0601361	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-13 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a Member of 
the Board.  Such a hearing was scheduled for April 2004.  The 
veteran was notified of the scheduled time and place but 
failed to appear for the hearing.  When a veteran elects not 
to appear at the prescheduled hearing date, the request for a 
hearing will be considered to have been withdrawn.  38 C.F.R. 
§ 20.704(c).  His claim will thus be adjudicated without 
further delay based upon all the evidence presently of 
record.  

In June 2004, the Board remanded the case for further 
development.  The case has since returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  Service medical records show treatment for acute and 
transitory upper lumbar strain that resolved with treatment.  
A chronic low back disability, to include lumbar spondylosis 
and degenerative disc disease of the lumbar spine, is not 
shown to have been present during the veteran's military 
service or until many years thereafter, and is not shown to 
be related to any incident of such service. 


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005);
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in June 
2004, October 2004, and November 2004.  Since these letters 
essentially provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App.  103 (2005).  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental statements of the case (SSOCs), he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in SSOCs dated in August 2003 and August 2005.

Finally, with respect to element (4), the Board notes that 
the RO's June 2004 and November 2004 VCAA letters contain 
specific requests that the veteran send any evidence in his 
possession that pertains to his claim.  The veteran has not 
alleged that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was not provided to the veteran prior to the initial 
unfavorable AOJ decision that is the basis of this appeal.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

The veteran identified treatment from the office of Drs. 
McLachlan and Veca.  The RO subsequently requested such 
records, however, in December 2002, after a thorough search, 
the doctors' office certified that they did not have or were 
unable to find any medical records pertinent to the veteran.  

The claims folder contains service medical records, VA 
treatment records from Biloxi, evidence from the Louisiana 
Workers' Compensation Administration, as well as private 
evidence from Browne-McHardy Clinic and Amax Nickel, Inc.  
The veteran was afforded a March 2005 VA examination.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

VA medical evidence confirms current diagnoses of lumbar 
spondylosis and degenerative disc disease of the lumbar 
spine, thereby satisfying the first element of the veteran's 
service connection claim.  However, there is no competent 
evidence of a chronic low back disability during service or 
of arthritis of the lumbar spine within the one-year period 
immediately following service.  Service medical records dated 
in July 1969 show a complaint of low back pain; the veteran 
reported that he had slipped on a boat two years prior.  The 
doctor prescribed medication and suggested that the veteran 
apply heat to the area.  In February 1970, the veteran 
complained of upper lumbar back pain; impression was muscle 
strain.  Notwithstanding, the muscle strain was acute and 
transitory and appeared to resolve with treatment.  
Separation examination report dated in March 1970 shows no 
complaints, diagnoses, or treatment related to the veteran's 
back.  

Following service, in April 1973, the veteran underwent a 
pre-employment physical examination in order to work for Amax 
Nickel, Inc.  On the medical history portion of the report, 
the veteran answered "no" to the question of whether he had 
had a back injury.  Associated x-ray findings of the 
veteran's lumbar spine were normal.  The veteran was approved 
to work at the company without restrictions.  

The first post-service evidence showing low back problems was 
in 1976, approximately six years following the veteran's 
discharge from service.  At that time, the veteran sustained 
a back strain while employed at Amax; company medical records 
showed seven back strains sustained from 1976 to 1995.  

There is also no medical evidence relating the veteran's 
current low back disability to his period of service.  The 
examiner who conducted the March 2005 VA examination reviewed 
the entire claims folder and conducted an examination of the 
veteran's spine.  The examiner noted the slip and fall in 
service, as well as the veteran's numerous back strains 
sustained over the 29 years he worked for Amax.  The examiner 
described the veteran's claim as speculative, and concluded 
that it was less likely than not that the veteran's 
degenerative changes in the low back were related to the back 
injury in service.  Thus, the examiner was unable to relate 
the veteran's low back disability to service without 
resorting to speculation.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2005).  The Board notes 
that the veteran has not submitted an opinion favorable to 
him.  

Although the veteran contends that his current low back 
disability is attributable to service and has been 
symptomatic since then, the Board notes that the veteran's 
opinion as to medical matters is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In sum, while the veteran currently has a low back 
disability, such disability has not been medically attributed 
to an inservice event.  The preponderance of the evidence is 
against the veteran's claim for service connection for a low 
back disability.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran; the benefit-of-the-
doubt rule is not applicable, and the appeal is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


